Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-23, 25, 30, and 35-37 are pending as of the reply filed on 11/2/21. Claims 1-20, 24, 26-29, and 31-34 have been canceled. 

Applicants’ arguments in response to the 103 rejection over Scholz, WO 2006099325 have been fully considered and are found persuasive; this rejection is withdrawn.
The instant claims were previously rejected for nonstatutory double patenting over the claims of USP 8318817; USP 9233068; USP 9603796; USP 9867778; USP 9486405; USP 9205048; and 15717467. In response, Applicants have requested these rejections be held in abeyance until the claims are otherwise in condition for allowance. 
Copending appl. 15717467 has since been abandoned, therefore, the nonstatutory double patenting rejection over the claims of 15717467 is withdrawn. The other nonstatutory double patenting rejections are maintained for reasons of record and are reiterated, for convenience.
Claims 21-23, 25, 30, and 35-37 are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 21-23, 25, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,318,817, in view of Viegas et. al., USP 5292516 (of previous record). The claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, wherein the composition is free from preservative and corticosteroid. The claims of US ‘817 are directed to a method of treating an otic infection or inflammation comprising intratympanically administering a composition comprising a multiparticulate antimicrobial agent, and a copolymer of polyoxypropylene and polyoxyethylene in an amount sufficient to allow injection with a 18-31 gauge needle, a gelation viscosity between 15000 cP to 1000000 cP, an osmolarity less than 1000 mOsm/L, and wherein the composition provides sustained release of the antimicrobial agent in the ear for a period of at least 5 days after a single intratympanic administration. The claims of US ‘817 further recite the antimicrobial as a fluoroquinolone, ciprofloxacin (see claim 6), and include otitis media and otitis media with effusion as otic disorders treated (see claims 8-9). The inclusion of a preservative or corticosteroid is not recited. Although the claims of US ‘817 don’t explicitly recite a hydrogel, a hydrogel would have been prima facie obvious in view of Viegas. Viegas teaches isotonic, pH balanced thermoreversible gels as ideal vehicles for drug delivery to .  

Claims 21-23, 25, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, and 15 of U.S. Patent No. 9,233,068. The instant claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, . 


Claims 21, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,603,796 in view of Viegas et. al., USP 5292516. The instant claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, wherein the composition is free from corticosteroid and preservative. The claims of US ‘796 are directed to a method of treating otitis externa or swimmer’s ear  comprising  in view of Viegas. Viegas teaches isotonic, pH balanced thermoreversible gels as ideal vehicles for drug delivery to a body cavity of a mammal, wherein the gels are aqueous (e.g. hydrogels) and injectable (Abstract; col. 1, lines 10-12; col. 1, line 65-col. 2, line 29). Viegas teaches useful polymers to provide the thermoreversible chacteristics are preferably polyoxyalkylene block copolymers (col. 2, lines 65-68). The thermoreversible gel vehicles are adjusted to have a pH of mammalian body fluids, such as pH 7.4, and can be readily delivered to different body cavities including otically (col. 3, lines 27-46; col. 5, line 66-col. 6, line 11). Antibacterial drugs are taught, including norfloxacin (col. 6, line 52-col. 7, line 2). Viegas teaches an example of a thermoreversible gel vehicle having a viscosity of greater than 44,000 cps (Ex. 1, col. 8, line 56-col. 9, line 34), which overlaps with the viscosity range recited in instant claim 23. Viegas provides an example of a drug, silver sulfadiazine, levigated  (i.e. in particulate form) in the poloxamer 407 thermoreversible polymer vehicle (col. 10, Ex. 3, lines 4-35) and that such polymers comprise between about 10-30% by weight of the composition (col. 5, lines 56-65). As the claims of US ‘796 recite poloxamer 407, as a vehicle, and Viegas teaches this vehicle to be used for hydrogels, it would have been prima facie obvious to have arrived at a hydrogel as a vehicle for the method claimed in US ‘796. The instantly claimed composition is not patentably distinct from the method claimed in US ‘796.  


Claims 21, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,867,778 in view of Viegas et. al., USP 5292516. The instant claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, and wherein the composition is free from corticosteroid and preservative. The claims of US ‘778 are directed to a method of treating an otic disease or condition comprising administering intratympanically a composition comprising multiparticulate and non-microencapsulated ciprofloxacin, and poloxamer 407, wherein the composition provides sustained release in the ear for a period of at least 5 days after a single intratympanic administration. Poloxamer 407 is an auris acceptable gel, as evidenced by the method claimed in US ‘778; claim 6 of US ‘778 recites micronized ciprofloxacin. The inclusion of a preservative or corticosteroid are not recited. Although the claims of US ‘778 don’t explicitly recite a hydrogel, a hydrogel would have been prima facie obvious in view of Viegas. Viegas teaches isotonic, pH balanced thermoreversible gels as ideal vehicles for drug delivery to a body cavity of a mammal, wherein the gels are aqueous (e.g. hydrogels) and injectable (Abstract; col. 1, lines 10-12; col. 1, line 65-col. 2, line 29). Viegas teaches useful polymers to provide the thermoreversible chacteristics are preferably polyoxyalkylene block copolymers (col. 2, lines 65-68) and that such polymers comprise between about 10-30% by weight of the composition (col. 5, lines 56-65). The thermoreversible gel vehicles are adjusted to have a pH of mammalian body fluids, such as .  

Claims 21, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,486,405 in view of Viegas et. al., USP 5292516. The instant claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, wherein the composition is free from corticosteroid and preservative. The claims of US ‘405 are directed to a method of alleviating, abating, or ameliorating a pediatric otic disease or condition association with a microbial infection  comprising administering to the middle ear a composition comprising a micronized and non-microencapsulated  6 wt% ciprofloxacin, and from about 15-17 wt% poloxamer 407. Poloxamer 407 is an auris acceptable  in view of Viegas. Viegas teaches isotonic, pH balanced thermoreversible gels as ideal vehicles for drug delivery to a body cavity of a mammal, wherein the gels are aqueous (e.g. hydrogels) and injectable (Abstract; col. 1, lines 10-12; col. 1, line 65-col. 2, line 29). Viegas teaches useful polymers to provide the thermoreversible chacteristics are preferably polyoxyalkylene block copolymers (col. 2, lines 65-68). The thermoreversible gel vehicles are adjusted to have a pH of mammalian body fluids, such as pH 7.4, and can be readily delivered to different body cavities including otically (col. 3, lines 27-46; col. 5, line 66-col. 6, line 11). Antibacterial drugs are taught, including norfloxacin (col. 6, line 52-col. 7, line 2). Viegas teaches an example of a thermoreversible gel vehicle having a viscosity of greater than 44,000 cps (Ex. 1, col. 8, line 56-col. 9, line 34), which overlaps with the viscosity range recited in instant claim 23. Viegas provides an example of a drug, silver sulfadiazine, levigated  (i.e. in particulate form) in the poloxamer 407 thermoreversible polymer vehicle (col. 10, Ex. 3, lines 4-35) and that such polymers comprise between about 10-30% by weight of the composition (col. 5, lines 56-65). Viegas further teaches the concentration of active agent to range from about 0.01-60% by weight, or from about 0.1-600 mg. (col. 8, lines 1-6). As the claims of US ‘405 recite poloxamer 407, as a vehicle, and Viegas teaches this vehicle to be used for hydrogels, it would have been prima facie obvious to have arrived at a hydrogel as a vehicle for the method claimed in US ‘405. The instantly claimed composition is not patentably distinct from the method claimed in US ‘405.  



Claims 21, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,205,048 in view of Viegas et. al., USP 5292516. The instant claims are directed to an otic pharmaceutical composition for use in the treatment of an otic disease or condition comprising an auris acceptable hydrogel and the elected micronized and non-microencapsulated antimicrobial agent, wherein the composition provides sustained release of the antimicrobial agent into the ear for a period of at least 5 days, wherein the composition is free of preservative and corticosteroid. The claims of US ‘048 are directed to a method of treating middle ear effusion in a pediatric patient with otitis media comprising administering intratympamically a composition multiparticulate and non-microencapsulated ciprofloxacin, and 10-20% by weight poloxamer 407, wherein the composition provides sustained release in the ear for a period of at least 5 days after a single intratympanic administration. Poloxamer 407 is an auris acceptable gel, as evidenced by the method claimed in US ‘048. Neither a preservative nor corticosteroid are required by the claims. Although the claims of US ‘048 don’t explicitly recite a hydrogel, a hydrogel would have been prima facie obvious in view of Viegas. Viegas teaches isotonic, pH balanced thermoreversible gels as ideal vehicles for drug delivery to a body cavity of a mammal, wherein the gels are aqueous (e.g. hydrogels) and injectable (Abstract; col. 1, lines 10-12; col. 1, line 65-col. 2, line 29). Viegas teaches useful polymers to provide the thermoreversible chacteristics are preferably polyoxyalkylene block copolymers (col. 2, lines 65-68). The thermoreversible gel vehicles are adjusted to have a pH of mammalian body fluids, such as pH 7.4, and can be readily .  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Conclusion
Claims 21-23, 25, 30, and 35-37 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627